Name: COMMISSION REGULATION (EC) No 3198/93 of 22 November 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 288/10 Official Journal of the European Communities 23 . 11 . 93 COMMISSION REGULATION (EC) No 3198/93 of 22 November 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds tural products ; whereas this nomenclature should be adapted accordingly to the abovementioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1993 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 2551 /93 (3) amending Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EEC) No 3080/93 (*), fore ­ sees an amendment for barley, cereals groats, meal and pellets ; Whereas Commission Regulation (EECflNo 3846/87 (6), as last amended by Regulation (EEC) No 2159/93 f), establishes, on the basis of the combined nomenclature, the nomenclature applicable to export refunds for agricul ­ HAS ADOPTED THIS REGULATION : Article 1 The data relating to CN codes 1003 and 1103 11 30 and 1103 11 50 of the agricultural product nomenclature for export refunds given in sector 1 of the Annex to Regula ­ tion (EEC) No 3846/87 are hereby replaced by that listed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 241 , 27. 9 . 1993, p. 1 . (4) OJ No L 256, 7. 9. 1 987, p. 1 . 0 OJ No L 277, 10 . 11 . 1993, p . 1 . (6) OJ No L 366, 24. 12. 1987, p . 1 . O OJ No L 194, 3 . 8 . 1993, p. 7 . 23 . 11 . 93 Official Journal of the European Communities No L 288/11 ANNEX CN Code Description Product code 1003 00 Barley : 1003 00 10 - Seed 1003 00 10 000 1003 00 90 - Other 1003 00 90 000 Ã ©x 1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11   Of wheat : 1103 11 10    Durum wheat :  Of an ash content from 0 to 1 300 mg/100 g :  Meal of which less than 10 %, by weight, is capable of passing through a sieve of 0,160 mm mesh 1103 11 10 200 - Other : 110311 10 400  Of an ash content of more than 1 300 mg/100 g 1103 11 10 900